19-00494-FPC7   Doc 3   Filed 03/05/19   Entered 03/05/19 11:40:57   Pg 1 of 29
19-00494-FPC7   Doc 3   Filed 03/05/19   Entered 03/05/19 11:40:57   Pg 2 of 29
19-00494-FPC7   Doc 3   Filed 03/05/19   Entered 03/05/19 11:40:57   Pg 3 of 29
19-00494-FPC7   Doc 3   Filed 03/05/19   Entered 03/05/19 11:40:57   Pg 4 of 29
19-00494-FPC7   Doc 3   Filed 03/05/19   Entered 03/05/19 11:40:57   Pg 5 of 29
19-00494-FPC7   Doc 3   Filed 03/05/19   Entered 03/05/19 11:40:57   Pg 6 of 29
19-00494-FPC7   Doc 3   Filed 03/05/19   Entered 03/05/19 11:40:57   Pg 7 of 29
19-00494-FPC7   Doc 3   Filed 03/05/19   Entered 03/05/19 11:40:57   Pg 8 of 29
19-00494-FPC7   Doc 3   Filed 03/05/19   Entered 03/05/19 11:40:57   Pg 9 of 29
19-00494-FPC7   Doc 3   Filed 03/05/19   Entered 03/05/19 11:40:57   Pg 10 of 29
19-00494-FPC7   Doc 3   Filed 03/05/19   Entered 03/05/19 11:40:57   Pg 11 of 29
19-00494-FPC7   Doc 3   Filed 03/05/19   Entered 03/05/19 11:40:57   Pg 12 of 29
19-00494-FPC7   Doc 3   Filed 03/05/19   Entered 03/05/19 11:40:57   Pg 13 of 29
19-00494-FPC7   Doc 3   Filed 03/05/19   Entered 03/05/19 11:40:57   Pg 14 of 29
19-00494-FPC7   Doc 3   Filed 03/05/19   Entered 03/05/19 11:40:57   Pg 15 of 29
19-00494-FPC7   Doc 3   Filed 03/05/19   Entered 03/05/19 11:40:57   Pg 16 of 29
19-00494-FPC7   Doc 3   Filed 03/05/19   Entered 03/05/19 11:40:57   Pg 17 of 29
19-00494-FPC7   Doc 3   Filed 03/05/19   Entered 03/05/19 11:40:57   Pg 18 of 29
19-00494-FPC7   Doc 3   Filed 03/05/19   Entered 03/05/19 11:40:57   Pg 19 of 29
19-00494-FPC7   Doc 3   Filed 03/05/19   Entered 03/05/19 11:40:57   Pg 20 of 29
19-00494-FPC7   Doc 3   Filed 03/05/19   Entered 03/05/19 11:40:57   Pg 21 of 29
19-00494-FPC7   Doc 3   Filed 03/05/19   Entered 03/05/19 11:40:57   Pg 22 of 29
19-00494-FPC7   Doc 3   Filed 03/05/19   Entered 03/05/19 11:40:57   Pg 23 of 29
19-00494-FPC7   Doc 3   Filed 03/05/19   Entered 03/05/19 11:40:57   Pg 24 of 29
19-00494-FPC7   Doc 3   Filed 03/05/19   Entered 03/05/19 11:40:57   Pg 25 of 29
19-00494-FPC7   Doc 3   Filed 03/05/19   Entered 03/05/19 11:40:57   Pg 26 of 29
19-00494-FPC7   Doc 3   Filed 03/05/19   Entered 03/05/19 11:40:57   Pg 27 of 29
19-00494-FPC7   Doc 3   Filed 03/05/19   Entered 03/05/19 11:40:57   Pg 28 of 29
19-00494-FPC7   Doc 3   Filed 03/05/19   Entered 03/05/19 11:40:57   Pg 29 of 29
